Supreme Court of Florida
                                   ____________

                                   No. SC14-258
                                   ____________

                             VIRGIL LEE HARRIS,
                                  Petitioner,

                                         vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                   [April 2, 2015]

PER CURIAM.

      We initially accepted jurisdiction to review the decision of the Third District

Court of Appeal in State v. Harris, 129 So. 3d 1166 (Fla. 3d DCA 2014), based on

express and direct conflict. See art. V, § 3(b)(3), Fla. Const. After further

consideration, we conclude that jurisdiction was improvidently granted.

Accordingly, we hereby discharge jurisdiction and dismiss this review proceeding.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

NO MOTION FOR REHEARING WILL BE ALLOWED.
Application for Review of the Decision of the District Court of Appeal - Direct
Conflict of Decisions

      Third District - Case No. 3D12-1996

      (Miami-Dade County)

Carlos J. Martinez, Public Defender and James A. Moody, Assistant Public
Defender, Eleventh Judicial Circuit, Miami, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Richard L. Polin,
Bureau Chief, and Jill Diane Kramer, Assistant Attorney General, Miami, Florida,

      for Respondent




                                       -2-